
	
		II
		112th CONGRESS
		2d Session
		S. 3621
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2012
			Mr. Manchin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Older Americans Act of 1965 to provide for a
		  Seniors' Financial Bill of Rights, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Seniors' Financial Bill of Rights
			 Act.
		2.Financial
			 counseling and legal assistance by Aging and Disability Resource
			 Centers
			(a)DefinitionSection
			 102(4) of the Older Americans Act of 1965 (42 U.S.C. 3002(4)) is
			 amended—
				(1)in subparagraph
			 (B), by striking and at the end;
				(2)in subparagraph
			 (C), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(D)financial
				counseling and legal assistance described in section
				202(b)(8).
						.
				(b)DutiesSection
			 202(b)(8) of the Older Americans Act of 1965 (42 U.S.C. 3012(b)(8)) is
			 amended—
				(1)in subparagraph
			 (D), by striking and at the end;
				(2)in subparagraph
			 (E), by adding and at the end; and
				(3)by adding at the
			 end the following:
					
						(F)to provide
				financial counseling and legal assistance, particularly with regard to powers
				of attorney and the duties of agents or attorneys under a power of attorney,
				and of
				fiduciaries.
						.
				3.CoordinationSection 201(e)(2) of the Older Americans Act
			 of 1965 (42 U.S.C. 3011(e)(2)) is amended—
			(1)in subparagraph (A), by striking
			 and at the end;
			(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(C)(i)to coordinate, with
				other Federal agencies including the Office of Older Americans of the Consumer
				Financial Protection Bureau and the President's Advisory Council on Financial
				Capability of the Department of the Treasury, activities and research related
				to the economic security and financial exploitation of older individuals;
				and
						(ii)to use the coordinated activities and
				research to make available to States and local organizations resources,
				technical assistance, and information for the purpose of carrying out the State
				Seniors' Financial Bills of Rights described in section 307(a)(31), preventing
				and responding to the financial exploitation of older individuals, establishing
				a geographically based measure of economic security, and providing the services
				and supports needed for the economic security of older
				individuals.
						.
			4.Seniors'
			 Financial Bill of RightsSection 307(a) of the Older Americans Act of
			 1965 (42 U.S.C. 3027(a)) is amended by adding at the end the following:
			
				(31)The plan shall
				include an assurance that the State will establish—
					(A)a State Seniors'
				Financial Bill of Rights that—
						(i)addresses access
				by older individuals to—
							(I)sufficient
				information about their financial rights, specifically rights with regard to
				powers of attorney and the duties of their agents or attorneys under a power of
				attorney, and of fiduciaries;
							(II)financial
				counseling resources to make informed financial choices;
							(III)legal
				assistance to protect their financial rights; and
							(IV)adult protective
				services and appropriate law enforcement and regulatory authorities, in
				situations in which financial exploitation is alleged or suspected; and
							(ii)assures that
				agents or attorneys under a power of attorney, fiduciaries, staff that provide
				long-term care, financial institutions, and law enforcement agencies have
				sufficient information about the financial rights of, and signs of financial
				exploitation of, older individuals; and
						(B)means for older
				individuals, and individuals and entities described in subparagraph (A)(ii), to
				obtain those rights to information, resources, and assistance, as the case may
				be.
					.
		
